DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 has been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of forming a semiconductor structure, comprising: “etching a trench extending from a backside surface of the second semiconductor substrate into a proximal portion of the first semiconductor substrate at a periphery of the bonded assembly; removing a peripheral portion of the bonded assembly located outside the trench; and thinning the second semiconductor substrate to a second thickness that is less than the first thickness after removing the peripheral portion of the bonded assembly” in combination of all of the limitations of claim 1. Claims 2-8 include all of the limitations of claim 1.
Regarding claim 9, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of forming a semiconductor structure, comprising: “forming an inter-wafer moat trench extending from a backside surface of the second semiconductor substrate into a proximal portion of the first semiconductor substrate at a periphery of the bonded assembly; forming a protective material layer in the inter-wafer moat trench, on sidewalls of the at least one material layer, and over the backside surface of the second semiconductor substrate; and performing at least one thinning process to remove a horizontal portion of the protective material layer and a second backside portion of the second semiconductor substrate while a cylindrical portion of the protective material layer protects the remaining portion of the at least one material layer” in combination of all of the limitations of claim 9. Claims 10-18 include all of the limitations of claim 9.
Regarding claim 19, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of forming a semiconductor structure, comprising: “irradiating the bonded assembly with a laser beam to form a trench extending from a backside surface of the second semiconductor surface into a proximal portion of the first semiconductor substrate at a periphery of the bonded assembly; forming a protective material layer in the trench and over the backside surface of the second semiconductor substrate; 47Attorney Docket No. I'201930161JS0( / Marbury No. 35044-017US removing a peripheral portion of the bonded assembly located outside the trench, wherein a cylindrical portion of the protective material layer laterally surrounds a remaining portion of the bonded assembly; and performing at least one thinning process to remove a horizontal portion of the protective material layer and a second backside portion of the second semiconductor substrate while the cylindrical portion of the protective material layer protects the remaining portion of the bonded assembly” in combination of all of the limitations of claim 19. Claim 20 includes all of the limitations of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818